Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
3. 	This is in response to the amendments filed on 11/30/2021. Claims 23-25, 27, 36, 37, 39, and 45 have been amended. Claims 1-8, 10-13, 16, 23-25, 27-30, and 36-47 are currently pending. Claims 1-8, and 10-13 were withdrawn from the consideration, and claims 16, 23-25, 27-30, and 36-47 have been considered below.

Response to Arguments
Applicant’s arguments, see pages 12-15, filed 11/30/2021, with respect to the rejections of claims 24, 25, 27, 36, 37, 39, 44, and 45 under 35 U.S.C. 112(b) have been fully considered and are persuasive. The rejections have been withdrawn.
Applicant’s arguments, see page 15, filed 11/30/2021, with respect to the rejections of claims 23-25, 27-29, and 42 under 35 U.S.C. 101 have been fully considered and are persuasive.  The rejections have been withdrawn.
Applicant’s arguments, see page 16-17, filed 11/30/2021, with respect to the rejections of claims 16, 23-25, 27-30, and 36-47 under 35 U.S.C. 103 have been considered but are moot.  However, the rejections have been withdrawn in view of the Examiner’s Amendment below.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-8, and 10-13 directed to an invention non-elected without traverse.  Accordingly, claims 1-8, and 10-13 been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
1-8. (Canceled) 
10-13. (Canceled)

Authorization for this examiner’s amendment was given in an interview with Attorney Slava Elkin on 02/08/2022.
The claims have been amended as follows:

16. (Currently Amended) A method of verifying the rendering of video content on information resources, comprising:
transmitting, by a data processing system having one or more processors, a video content element to a client device, the video content element having an encoding type and including an encoded first bit stream corresponding to a predesignated frame, receipt of the video content element causing the client device to:
identify the encoded first bit stream as corresponding to the predesignated frame of the video content element,
decode, according to the encoding type, the encoded first bit stream corresponding to the predesignated frame of the video content element to generate a second bit stream,
encode the second bit stream using an encryption key, and
transmit, to the data processing system, a tracking message including the encoded second bit stream; and
using the encoded second bit stream included in the tracking message from the client device, the second bit stream 
determining, by the data processing system, that the video content element is rendered at the client device responsive to the second bit stream from the client device matching the third bit stream maintained at the database.

23. (Currently Amended) A system for verifying the rendering of video content on information resources, comprising:
a data processing system having one or more processors;
a content deliverer executed on the data processing system having one or more processors, configured to transmit a video content element to a client device, the video content element having an encoding type and including an encoded first bit stream corresponding to a predesignated frame, receipt of the video content element causing the client device to:
identify the encoded first bit stream as corresponding to the predesignated frame of the video content element,
decode, according to the encoding type, the encoded first bit stream corresponding to the predesignated frame of the video content element to generate a second bit stream,
encode the second bit stream using an encryption key, and
transmit, to the data processing system, a tracking message including the encoded second bit stream; and
a bit stream comparator executed on the data processing system configured to compare, using the encoded second bit stream included in the tracking message from the client device, the second bit stream 


24. (Currently Amended) The system of claim 23, further comprising a policy manager executed on the data processing system, configured to:
generate the predesignated frame including the encoded first bit stream, a rendering-enabled property of the predesignated frame set to null; and
insert the predesignated frame into the video content element.

25. (Currently Amended) The system of claim 23, further comprising a policy manager executed on the data processing system, configured to:
select the predesignated frame from the video content element, wherein decoding of the predesignated frame is dependent on a different frame of the video content element; and
identify a subset portion of the predesignated frame for decoding by the client device; and
wherein receipt of the video content element further causes the client device to decode the encoded first bit stream corresponding to the subset portion of the predesignated frame to generate the second bit stream, wherein the second bit stream is generated for rendering of the subset portion of the predesignated frame onto a display of the client device.

28. (Currently Amended) The system of claim 23, 
encryption key is a first encryption key and the bit stream comparator is further configured to compare the second bit stream encrypted using the first encryption key with the third bit stream encrypted using a second encryption key.

30. (Currently Amended) A method of verifying the rendering of video content on information resources, comprising:
receiving, by a client device having one or more processors, from a data processing system, a video content element having an encoding type and including an encoded first bit stream corresponding to a predesignated frame;
identifying, by the client device, responsive to receiving the video content element, the encoded first bit stream as corresponding to the predesignated frame of the video content element;
decoding, according to the encoding type by the client device, the encoded first bit stream corresponding to the predesignated frame of the video content element to generate a second bit stream; 
encoding, by the client device the second bit stream using an encryption key; and
transmitting, by the client device, to the data processing system, a tracking message including the encoded second bit stream, receipt of the tracking message causing the data processing system to:
compare, using the encoded second bit stream included in the tracking message from the client device, the second bit stream 
determine that the video content element is rendered at the client device responsive to the second bit stream from the client device matching the third bit stream maintained at the database.


generating, by the data processing system, the predesignated frame including the encoded first bit stream, a rendering-enabled property of the predesignated frame set to null; and 
	inserting, by the data processing system, the predesignated frame into the video content element.

37. (Currently Amended) The method of claim 16, further comprising:
selecting, by the data processing system, the predesignated frame from the video content element, wherein decoding of the predesignated frame is dependent on a different frame of the video content element; 
identifying, by the data processing system, a subset portion of the predesignated frame for decoding by the client device; and
wherein receipt of the video content element further causes the client device to decode the encoded first bit stream corresponding to the subset portion of the predesignated frame to generate the second bit stream, wherein the second bit stream is generated for rendering of the subset portion of the predesignated frame onto a display of the client device. 

40. (Currently Amended) The method of claim 16, 
	wherein the encryption key is a first encryption key and comparing the second bit stream with the third bit stream further comprises comparing the second bit stream encrypted using the first encryption key with the third bit stream encrypted using a second encryption key.

encoded first bit stream as corresponding to the predesignated frame further comprises identifying a subset portion of the encoded first bit stream corresponding to the predesignated frame, the subset portion corresponding to a predesignated area on the predesignated frame rendered on a display of the client device; and
	wherein decoding the encoded first bit stream further comprises decoding the subset portion of the encoded first bit stream corresponding to the predesignated area on the predesignated frame.

44. (Currently Amended) The method of claim 30, wherein identifying the encoded first bit stream as corresponding to the predesignated frame further comprises identifying the predesignated frame inserted into the video content element based on a marker at the predesignated frame;
	wherein decoding the encoded first bit stream further comprises decoding the encoded first bit stream without rendering the predesignated frame onto a display of the client device. 

45. (Currently Amended) The method of claim 30, wherein identifying the encoded first bit stream as corresponding to the predesignated frame further comprises identifying the encoded first bit stream corresponding to a last frame of the video content element, wherein rendering of the last frame is dependent on a prior frame of the video content element, wherein the prior frame is a frame of the video content element prior to the last frame.

46. (Currently Amended) The method of claim 30
the encryption key is a first encryption key, .

Allowable Subject Matter
Claims 16, 23-25, 27-30, and 36-47 are allowed as amended.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art being Mao et al. (US 2014/0282696 A1; hereinafter, “Mao”), Chin et al. (US 9,282,088 B2; hereinafter, “Chin”), Westerinen et al. (US 2007/0244820 A1; hereinafter, “Westerinen”), Kane (US20090287574A1; hereinafter, “Kane”), Wang (US 2016/0261872 A1; hereinafter, “Wang”), and Challapali (US 6,715,076 B1; hereinafter, “Challapali”).
Mao in view of Chin teaches a system for verifying the rendering of video content on information resources, comprising: a data processing system having one or more processors; a content deliverer executed on the data processing system having one or more processors, configured to transmit a video content element to a client device, receipt of the video content element causing the client device to: identify the first bit stream as corresponding to the predesignated frame of the video content element, read the first bit stream corresponding to the predesignated frame of the video content element to generate a second bit stream, and transmit, to the data processing system, a tracking message including the second bit stream; and a render verifier executed on the data processing system configured to determine that the video content element is rendered at the client device responsive to the second bit stream from the client device matching the third bit stream maintained at the database. Westerinen teaches 
What is missing from the prior art is the system comprising: the video content element having an encoding type and including an encoded first bit stream corresponding to a predesignated frame, decode, according to the encoding type, the encoded first bit stream corresponding to the predesignated frame of the video content element to generate a second bit stream, encode the second bit stream using an encryption key, and a bit stream comparator executed on the data processing system configured to compare, using the encoded second bit stream included in the tracking message from the client device, the second bit stream included in the tracking message from the client device with a third bit stream maintained at a database for the video content element, recited in claim 16 when considered in view of the all limitations recited by claim 16 in its entirety. Thus, claim 16 is deemed allowable over the prior art of record. The dependent claims 36-41 which further limit claim 16 are also deemed allowable by virtue of their dependency. Claim 23 recites a system which corresponds to the method of claim 16, and contains at least the limitations stated above. Therefore, claim 23 is also deemed allowable over the prior art of record as the same reason applied in claim 16 above. The dependent claims 24, 25, 27-29, and 42 which further limit claim 23 are also deemed allowable by virtue of their dependency. Claim 30 recites a method which corresponds to the method of claim 16, and contains at least the limitations stated above. Therefore, claim 30 is also deemed allowable over the prior art of record as the same reason applied in claim 16 above. The dependent claims 43-47 which further limit claim 30 are also deemed allowable by virtue of their dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WANSIK YOU whose telephone number is (571)270-3360.  The examiner can normally be reached on 7:30-5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on (571)-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL B POTRATZ/Primary Examiner, Art Unit 2491